DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) presentation of a prompt to gather data relating to an event, which falls into the grouping of mental processes. This judicial exception is not integrated into a practical application because prompting for gathering of data does not improve the functioning of a computer, does not effect any treatment, does not use any particular machine, does not effect any sort of transformation, and is not applied in any meaningful way beyond generally linking the presentation of the prompt to a generic technological environment for its execution. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited interface device, notification device, and input device are generic components used for their conventional purposes of gathering data, an insignificant extrasolution activity (See MPEP 2106.05(d), where determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017) is held to be well-understood, routine, and conventional.), and the recited “processor” is an equally generic computing component which provides a technological environment for performance of the abstract idea itself (see MPEP 2106.05(d), Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."), showing that these computer functions are well-understood, routine, and conventional functions). As such, considered individually and as a whole, the claim elements do not amount to significantly more than the abstract idea itself. 
The dependent claims also fail to provide anything significantly more, as claims 2, 8, 10-12, 18 are directed to aspects of the abstract idea itself, claims 3-7, 19, and 20 are directed to the insignificant activity of data gathering, and claims 9, 13-17 are directed to the insignificant postsolution activity of outputting a result (see MPEP 2106.05 - Presenting data, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 - another type of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-9 and 13-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Causey (US 2002/0002326) in view of Allen (US 4731726) and Markis (US 2002/0147390).
Regarding claim 1, Causey discloses a system for collecting patient information for diabetes management comprising: a patient interface device (element 102), a patient notification device (paragraphs [0085], [0099], [0108]), an input device for entering patient information including at least a key pad and touch screen (elements 106, 108, 114; paragraphs [0062], [0090]), and an information collecting unit (element 200) including a processor (element 216) electrically coupled to a memory (elements 204, 206) having stored therein at least one algorithm executable by the processor to activate the patient notification device followed, for each activation, by an information collecting process in which the at least one algorithm is executable by the processor to present instructions to the patient via the patient interface device to collect specified information from the patient via the input device (paragraph [0104]). 
Causey further discloses the activation occurring to obtain information about scheduled events each time the event occurs including a scheduled glucose measuring event (paragraph [0099]), where the collected information is related to that event (paragraph [0099]), but does not disclose the activation occurring at a specified time prior to the occurrence of each of the events, or  for the potential scheduled events to also include a scheduled delivery of a diabetes therapy drug, a scheduled meal or snack, and/or a scheduled physical activity. Allen teaches a system for collection patient information comprising a patient interface device (figure 1) with patient notification device (element 12) and an input device for entering event information including a keypad (element 11) and an information collecting unit configured be activated at a specified time prior to scheduled events to present instructions to the patient to collect information in response to those scheduled events (column 12, lines 13-16), where those scheduled events include a scheduled delivery of a diabetes therapy related drug to the patient (column 8, lines 47-50 and 58-62). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Causey and configured it to activate the device to prompt input of information prior to scheduled events, as taught by Allen, in order to ensure that the patient is aware that data will need to be gathered, and also included scheduled delivery of therapy as a potential scheduled event that would trigger collection of information about the event, as also taught by Allen, in order to obtain additional patient data that would affect the patient's condition.
Causey, as modified, does not also disclose the algorithm including a timeout mechanism responsive to a failure to input the information specified by the presented instructions within a specified time period by causing the processor to direct the at least one algorithm to a specified state or step of the information collecting process. Markis teaches a system for collecting patient information for health management which includes an information collecting unit with a processor and an algorithm executable by the processor to perform an information collecting process including presenting instructions to a user (paragraphs [0042]-[0051]), where the algorithm also includes a timeout mechanism responsive to a failure to input the information specified by the presented instructions within a specified time period by causing the processor to direct the at least one algorithm to a “specified state” or step of the information collecting process (paragraph [0053]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Causey, as modified, and included within the algorithm a timeout mechanism that is activated in response to a failure to input specified information, as taught by Markis, in order to preserve power during operation of the system.

Regarding claim 2, Allen further teaches, following activation of the device, including in the instructions a scheduled time that the corresponding event is to be executed (column 13, lines 15-33, each event is labeled with the time it is to be executed). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Causey, as modified above, and also included in the instructions the time that each event is to be executed, as further taught by Allen, in order to ensure that the patient is performing the correct activity at the correct time.
Regarding claim 3, Causey further discloses that the patient interface device, the patient notification device and the input device are each carried by the information collecting unit and are each electrically connected to the processor (figures 2-5).
Regarding claim 4, Causey further discloses that the information collecting unit is a hand-held electronic device (paragraph [0089]).
Regarding claim 5, Causey further discloses that the patient interface device includes a visual display device (element 102).
Regarding claim 6, Causey further discloses that the input device includes a microphone, and wherein the processor is configured to process voice messages received via the microphone and convert the voice messages to the patient information or to store voice messages received via the microphone in the memory (paragraph [0107]; control instructions are processed using the memory).
Regarding claim 7, Causey further discloses that the patient notification device includes at least one of an audible, visual and a vibratory device (paragraph [0108]).
Regarding claim 8, Causey further discloses that the specified information includes at least a glucose measurement value if the schedule event is the scheduled glucose measuring event (paragraph [0099]). Allen also teaches that the specified information includes at least an amount and type of therapy delivery to the patient if the scheduled activity is delivery of a diabetes related therapy drug (column 7, lines 10-18)
Regarding claim 9, Causey further discloses an electronic device including a processor electrically coupled to a memory device (element 12), and means for transferring the input information from the memory of the information collecting unit to the memory device of the electronic device (figure 1).
Regarding claim 13, Causey further discloses an electronic device separate from the information collecting unit which includes the patient interface device, the patient notification device, and the input device (figure 2, element 10), and means for transferring the instructions from the information collecting device to the electronic device and for transferring the patient information from the electronic device to the information collecting device (via elements 122, 222).
Regarding claim 14, Causey further discloses that the electronic device is a hand-held device (paragraph [0002]).
Regarding claim 15, Causey further discloses that the patient interface device includes a visual display device (element 102).
Regarding claim 16, Causey further discloses that the input device includes a microphone configured to receive voice messages from the patient (paragraph [0107]).
Regarding claim 17, Causey further discloses that the patient notification device includes at least one of an audible, visual, and a vibratory device (paragraph [0107]).
Regarding claim 18, Causey further discloses that the processor of the information collecting unit is configured to store the patient information in the memory, where that information includes the information input to the information collecting device (paragraph [0094], [0097]).

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Causey, as modified and applied above, and further in view of Sleva (US 6781522).
Causey and Allen disclose obtaining various types of input information in response to scheduled events, but do not disclose the specified information including an illness severity of the patient if the patient feels ill or a stress level of the patient. Sleva teaches a system for collecting patient information for diabetes management (element 32) which is configured to obtain specified information including an illness severity of the patient if the patient feels ill and a stress level of the patient (column 13, lines 10-35). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Causey, as modified above, and additionally obtained specified information including an illness severity of the patient if the patient feels ill and a stress level of the patient, as taught by Sleva, as both can affect a patient’s blood sugar levels. 

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Causey, as modified and applied above, and further in view of Takehara (US 2005/0033192).
Causey and Allen disclose obtaining various types of input information in response to scheduled events, but do not disclose the specified information including an indicator of menstrual activity of the patient. Takehara teaches a system configured to obtain information including an indicator of menstrual activity of a patient (paragraph [0093]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Causey, as modified above, and additionally obtained menstrual activity information, as taught by Takehara, as menstrual activity can affect the patient's exercise ability (paragraph [0151])

Claims 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Causey, as modified and applied above, and further in view of Mault (US 6790178).
Regarding claim 19, Causey does not explicitly disclose the electronic device including a cellular telephone and focuses on personal digital assistants; Mault teaches a system for collecting patient information for health management which includes an electronic device that can be a personal data assistant in the form of a cellular telephone (column 4, lines 16-39). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Causey, as modified, using a cellular telephone as the PDA serving as the electronic device, as taught by Mault, in order to provide additional functionality without requiring an additional device.
Regarding claim 20, Causey further discloses that the input device includes a microphone configured to receive voice messages from the patient (paragraph [0107]).

Response to Arguments
Applicant's arguments filed 18 August 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 101, Applicant initially argues that inclusion of a timeout loop in the algorithm which the system is configured to perform cannot be a mental process; this is unpersuasive, as any person can also opt to no longer wait for a response and move to a different task. Merely embodying these steps in an algorithm does not provide anything significantly more to the task itself.
Applicant then argues that the use of the “particular machine” is integral to execution of the recited presentation of instructions. Initially, it is noted that none of “a patient interface device”, “a patient notification device”, “an input device”, “an information collecting unit”, nor “a processor” could remotely be considered a particular machine, as all are presented at an extremely high level of generality with no specifics whatsoever. Applicant then argues that the recited tasks “controls operation of the notification device”; this is how a computing device works, its operation is controlled by an algorithm. Nothing about the recited presentation of instructions and receipt of input data requires any consideration that is more than well-understood, routine, and conventional use of any wholly generic computing device for executing these instructions. Merely embodying the instructions on “a processor” which is part of “an information collecting unit” does no more than provide a technological environment for execution of the abstract idea itself. The claims remain rejected.
Regarding the art rejections, Applicant argues that Causey does not call for a user “to input to the information collecting unit, via the input device, information specified by the presented instructions”; Applicant appears to misunderstand the rejection, as the question is whether Causey as modified by Allen (and Markis) provide a system which is configured to perform these steps. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Causey discloses a system in which an interface device is used to present instruction to input information to an information collecting unit by entering data via an input device; any use of the keys, buttons, or screen of the input device in response to an instruction is an input of “information” which is related to whatever event triggered the instructions. Allen then teaches gathering “information” related to and in advance of a number of specific events. As modified by Allen, Causey’s system would thus result in a user being prompted prior to an event “to input to the information collecting unit, via the input device, information specified by the presented instructions” which results from execution of that event. None of this is “inconsistent” with Causey’s disclosures.
Applicant also argues that Allen does not call for events to be “performed at exact times”; this has not been claimed. 
Applicant then argues that modifying Causey with Allen would result in it being “unsatisfactory for its intended purpose” because requiring manual input of glucose values would be redundant and less reliable than automated transmission of such data; an equal argument could be made that having an additional input provides redundancy to the system. Still further, none of the claimed invention, Causey, nor Allen limit the potential input data to glucose values, which is also Applicant’s only argument theoretically supporting the assertion that manual input of information would prevent automatic operation of the system. These arguments are entirely unpersuasive.
The Examiner also notes that Applicant did not address the teachings of any of the other references applied against the claims, nor the newly presented amendments to the claims directed to inclusion of a timeout mechanism in the algorithm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791